       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 1 of 25



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THE ESTATE OF SCOUT SCHULTZ,              )
WILLIAM SCHULTZ and LYNNE                 )
SCHULTZ,                                  )
                                          )
             Plaintiffs,                  )
                                          )
v.                                        )
                                          )        CIVIL ACTION FILE NO.
BOARD OF REGENTS OF THE                   )           1:19-cv-04083-JPB
UNIVERSITY OF GEORGIA by and              )
on behalf of GEORGIA INSTITUTE            )
OF TECHNOLOGY and TYLER                   )
AUSTIN BECK,                              )
                                          )
             Defendants.                  )



          PLAINTIFFS’ MOTION TO DISREGARD MATERIALS
      EXTRINSIC TO THE COMPLAINT FILED WITH DEFENDANTS’
            MOTION TO DISMISS AND BRIEF IN SUPPORT


      Plaintiffs Move the Court for an Order ruling that the materials filed by the

Defendants as exhibits to their Motion to Dismiss will not to be considered in

adjudicating the sufficiency of Plaintiffs’ Complaint.


        THE DEFENDANTS WITHHELD FROM PLAINTIFFS THE
      VIDEOS UPON WHICH DEFENDANTS NOW SEEK DISMISSAL

      Almost without exception, the materials appended to the Defendant’s

12(b)(6) motion are materials which the Defendants previously withheld from


                                         1
        Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 2 of 25



Plaintiffs. See, Complaint, D.E. 1, ¶ 68. Just over a year after Scout Schultz’s death,

the Schultz family requested on September 21, 2018, that the Office of Legal Affairs

at Georgia Tech permit them to have copies of, inter alia, all “tape recordings,

photographs, or any and all other items of physical evidence collected and

maintained within the case investigative file.” 1     On October 2, 2018, Georgia Tech

rejected that request,   2   with the exception of two redacted “publicly available

incident reports,” neither of which made any reference to video or other

recordings. Georgia Tech rejected Schultz’s request for video recordings, insisting

that disclosure of these materials was foreclosed and “exempted” by operation of

the ‘pending investigation or prosecution’ provisions of the Georgia Open Records

Act. O.C.G.A. 50-18-72(a)(4).


       On December 7, 2018, a written request for recordings pertaining to the

Schultz shooting was sent on behalf of the Schultz family to the Georgia Tech

Office of Legal Affairs. 3 On December 14, 2018, Georgia Tech rejected the Shultz’

request through an email sent to counsel for the Schultz’ family. 4




1 Attached hereto as Exhibit 1 is a true and correct copy of Spears’ letter to the Office of
Legal Affairs dated September 21, 2018.
2 Attached hereto as Exhibit 2 is a true and correct copy of Georgia Tech’s response to
3 Attached hereto as Exhibit 3 is a copy of the December 7, 2018, request.
4 Attached hereto as Exhibit 4 is a copy of the December 14, 2018, email.


                                             2
          Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 3 of 25



         On June 13, 2019, a third written request for “tape recordings,

photographs” and “documentary materials” was delivered to the Georgia Tech

Office of Legal Affairs. 5 On June 21, 2019, the Schultz’ request was again rejected

by Georgia Tech. 6


         None of the materials proffered by Defendants with their Motion to

Dismiss were ever provided by Defendants to Plaintiffs prior to December 9,

2019. Nevertheless, Defendants now demand entry of judgment in their favor on

the basis of these materials and upon their own description, characterization and

summary of the content of the materials. Springing these materials on Plaintiffs

after consistently refusing to produce them results in a marked unfairness

against Plaintiffs and should require extreme caution on the part of the Court in

considering the entirety of Defendants’ Motion.


         Plaintiffs seek to litigate their claims in accordance with the Federal Rules

of Civil Procedure. Defendants’ motion to dismiss is contrary to those rules and

the fairness which those rules are designed to ensure.


         Defendants chose to withhold from Plaintiffs the entirety of the materials

supplied by them to the court, and then accuse Plaintiffs of “misstat[ing] or




5   Attached hereto as Exhibit 5 is a copy of the June 13, 2019, letter.
6   Attached hereto as Exhibit 6 is a copy of the June 21, 2019, letter.
                                                3
        Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 4 of 25



entirely omit[ting], several key facts in Scout’s 911 call and encounter with GTPD

officers.” In so doing, Defendants condemn Plaintiffs for not describing how the

events unfolded in Defendants’ favor, and accuse Plaintiffs of omitting details

from their complaint over which Defendants maintained exclusive control.


          COURT MAY NOT RELY UPON EXTRINSIC MATERIALS
            FILED WITH DEFENDANTS’ MOTION TO DISMISS

      Plaintiffs object to any reliance upon the declarations and accompanying

exhibits which have been filed by Defendants, to wit: D.E. 11-2 through D.E. 11-

5, which have been described by Defendants as Exhibits A-D.

                 Summary of Controlling Eleventh Circuit Law

      The issue presented is whether these extrinsic materials are ‘incorporated

by reference’ by the Plaintiffs’ Complaint. If these materials fail to meet each of

the criteria established by the Eleventh Circuit, they must be excluded.

      “Under the doctrine of incorporation by reference, [the court] may …

consider documents attached to the motion to dismiss if they are referred to in

the complaint, central to the plaintiff’s claim, and of undisputed authenticity.”

Hi-Tech Pharm., Inc., v. HBS Int’l Corp., 910 F.3d 1186, 1189 (11th Cir. 2018)(where a

complaint alleged that a marketing label violated the Georgia Uniform Deceptive

Trade Practices Act, the court considered the undisputed marketing label

attached to the motion to dismiss); see, also, Booth v. City of Roswell, 754 F.App’x


                                          4
        Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 5 of 25



834, 836-37 (11th Cir. 2018)(where plaintiff’s complaint alleging employment

discrimination referred to but did not file his EEOC charge, district court was

permitted to consider the document which constituted the charge in adjudicating

whether the complaint, as filed with the court, was reasonably related to the

EEOC charge).

      A district court may consider an extrinsic document when adjudicating a

defendant’s Rule 12(b)(6) motion if the complaint references the document and if

other criteria are met. In Fin. Sec. Assurance, Inc., v. Stephens, Inc., 500 F.3d 1276,

1284 (11th Cir. 2007), the court held that district courts should “not consider

anything beyond the face of the complaint and documents attached thereto when

analyzing a motion to dismiss…” The Court went on to explain that there is an

exception to this rule “in cases in which [1] a plaintiff refers to a document in its

complaint, [2] the document is central to its claim, [3] its contents are not in

dispute, and [4] the defendant attaches the document to its motion to dismiss.”

Id. See also Legacy Entertainment Group, LLC v. Endemol USA, Inc., 2015 U.S. Dist.

LEXIS 191803 (M.D.Fla. Oct 1, 2015)(“In ruling on a motion to dismiss, a court

may only consider extrinsic evidence attached to the motion when that evidence

has been ‘incorporated by reference’ into the pleading. In other words, “if the

documents’ contents are alleged in a complaint and no party questions those

contents, [the Court] may consider such a document provided it meets the


                                            5
        Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 6 of 25



centrality requirement.” (internal citations omitted)(citing Day v. Taylor, 400 F3d

1272, 1276 (11th Cir. 2005).

       A document is not “central” to a plaintiff’s complaint merely because it

may or may not contain relevant information or facts. Adamson v. De Poorter, No.

06-15941, 2007 U.S.App. LEXIS 23577, at *1 (11th Cir. Oct.4, 2007). In Adamson the

Eleventh Circuit held the district court erred by dismissing a prisoner’s

complaint by relying upon defendant declarations filed with their motion to

dismiss. Finding that defendants’ declarations were not ‘central’ to Adamson’s

complaint, the court explained:

       “A document is not ‘central’ merely because it is directly responsive to a
      factual allegation. We explained in Bryant v. Avado Brands, Inc., 187 F.3d
      1271 (11th Cir. 1999) that the foundation for a defendant’s ability to
      introduce ‘central’ documents at the motion to dismiss stage “is that when
      a plaintiff files a complaint based on a document but fails to attach that
      document to the complaint, the defendant may so attach the document,
      and therefore, the document, as one that could have or rather in fairness
      should have been attached to the complaint, is considered part of the
      pleadings and thus may be reviewed at the pleading stage without
      converting the motion into one for summary judgment.” Bryant, 187 F.3d
      at 1280, n.16.”

Adamson v. De Poorter, at *7-8.

      The Fourth Circuit uses reasoning similar to the Eleventh Circuit to control

when a defendant may attach a document to its motion to dismiss despite the

general rule that extrinsic evidence outside of the contents of the complaint

should not be considered. The Fourth Circuit has explained that:
                                         6
        Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 7 of 25



      “The rationale underlying this exception is that the primary problem
      raised by looking to documents outside the complaint – lack of notice to
      the plaintiff – is dissipated “[w]here plaintiff has actual notice … and has
      relied upon these documents in framing the complaint.” What the rule
      seeks to prevent is the situation in which a plaintiff is able to maintain a
      claim of fraud by extracting an isolated statement from a document and
      placing it in the complaint, even though if the statement were examined in
      the full context of the document, it would be clear that the statement was
      not fraudulent.”

Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004);

accord, Harris v. Ivax Corp., 182 F.3d 799 (11th Cir.1999).

      Even when the court is allowed to consider extrinsic materials, it

nevertheless must do so under the controlling standard of Rule 12(b)(6) – the

extrinsic materials must be viewed in the light most favorable to the plaintiffs

and all reasonable inferences from them must be drawn in the plaintiff’s favor.

Zak v. Chelsea Therapeutics Int’l, Ltd., 780 F.3d 597, 607-608 (4th Cir. 2015)(though

district court could take judicial notice of documents filed with SEC, construing

them as establishing specific fact was error because documents were not

definitive on the issue); Ouwinga v. Benistar, 419 Plan Servs., Inc., 694 F.3d 783,

796-797 (6th Cir. 2012)(documents integral to complaint may be relied upon in

deciding motion to dismiss, but it must also be clear that there are no disputed

fact issues regarding relevance of documents; district court erred in relying on

disclaimers referenced in complaint when opposing parties challenged their

scope, validity and enforceability).

                                           7
        Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 8 of 25



            Applying Controlling Law Requires Disregard of Exhibits

      Plaintiffs’ objections to the extrinsic materials attached to Defendants’

Motion to Dismiss are discussed individually below:

                     1. Defendants’ “Chronological Summary”

      The first issue is whether “Exhibit D,” described by Defendants as a

“chronological summary of the audio and video record,” D.E. 11-5, is a

document which can be incorporated into Plaintiffs’ complaint when the

document cannot be considered central to Plaintiffs’ claim and its authenticity is

disputed.

      Plaintiffs object to any consideration of the Defendants’ “summary”

because it fails to meet any of the several criteria required by the Eleventh Circuit

for its inclusion into the complaint. Plaintiffs never referred to or relied upon

this summary in preparing the complaint; the Plaintiffs are not suing over the

meaning of terms of the summary, they are suing over the actions of Officer Beck

(and Officer Beck is never even mentioned in Defendants’ summary). This

document is not in any respect ‘central’ to Plaintiffs’ complaint. Plaintiffs have

never previously had the remotest idea of the existence of such a summary, let

alone incorporate this summary into their complaint. The summary contains an

incredibly long and detailed recitation of facts without making any effort to




                                          8
        Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 9 of 25



identify the person or persons composing the statements being made in the

summary itself.

      The authenticity of this document is not established in any respect and

Plaintiffs challenge its foundation and authenticity. Without even explaining the

source of their information, or being subjected to cross examination, the author

(or author(s)) of the “summary” document: a) purports to tell the court that the

caller in the 911 call is Scout Schultz, and goes on to express their opinion that

Scout spoke “with no apparent distress;”      b) they fail to provide an objective

account of the events depicted on videos or heard on audio recordings, and

instead injects argumentative and clearly-biased interpretations of those events –

for example, the author of the summary complains to the court that Scout

purportedly did not tell the dispatcher that Scout was describing themselves

during the 911 call, c) they identify names of streets surrounding the location

depicted in the videos without providing any foundation, d) they inject their

own opinions into the narrative by, for example, describing Scout as having

walked “with apparent deliberate movement” at an officer and express the

dramatic opinion that Scout “back[ed] the officer down the sidewalk,” e) they

consistently express their own subjective opinions as to what the videos purport

to reflect by, for example, declaring that at 11:24:02 “Scout appears to shout

something again, and now turns to their right and advances again with apparent


                                          9
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 10 of 25



deliberate speed…” (Whether Scout “appeared” to shout or moved with “deliberate

speed” is not an objective transcription of the facts depicted in the video; these are

statements of subjective opinion.)

      From the standpoint of being a document that can be relied upon by the

court on a 12(b)(6) motion - this “summary” is not a document which merely

“speaks for itself;” instead it is a blatantly biased and argumentative account.

Throughout Defendants’ Brief they rely upon the statements made in the

summary and, in doing so, direct the court to “See, Trammer Decl.Att. 1.” Yet

Mr. Trammer does not claim authorship of this summary and does not even

provide any information as to when or by whom said summary was created, nor

any information as to the methods used to create it. Just who authored the

summary remains a mystery. Even if the summary were submitted to the court

in the form of a declaration, seeking to rebut the factual allegations of plaintiffs’

complaint, it cannot be considered. As the Court explained in Henegar v. Georgia

Correctional Health, LLC., U.S.D.C., N.D.Ga., Civil Action File No. 4:18-cv-

0192HLM, Dec. 6, 2018, at D.E. 68, p. 61, when the State of Georgia defendants

(represented there by the office of the attorney general) proffered a witness

declaration, such a declaration of fact presented to rebut allegations in a

complaint “cannot [be considered] in connection with a Rule 12(b)(6) Motion to

dismiss for failure to state a claim.” There is simply no Eleventh Circuit


                                          10
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 11 of 25



authority upon which to permit this court to incorporate this document into the

allegations of Plaintiff’s complaint for purposes of adjudicating Defendants’

12(b)(6) Motion to Dismiss.

                                2. Video by Civilians

      There are two civilian witness videos submitted by Defendants.

According to Frank Trammer’s declaration, D.E. 11-2, there are two “MP4 video

files: Georgia Tech Police Shooting (Live Leak FULL) 9-17-17; and Georgia Tech

Shooting (Live Leak Clear View) 9-17-2017.” Neither one can be considered by

the Court in adjudicating Defendants’ Motion to Dismiss for at least the

following reasons:

      There is absolutely no reference to either video anywhere in the complaint.

Neither video was ever supplied to Plaintiffs in response to their pre-litigation

document requests to Defendants. Therefore, the videos fail to satisfy the first

criteria required for their incorporation by reference. Hi-Tech Pharm., Inc., supra.

      The videos fail to satisfy the second criteria. Neither video is ‘central’ to

the complaint. A document [including a video] is not “central” to a complaint

simply by virtue of it containing or presenting evidence or information which

may ultimately be relevant to the issues presented by this litigation. Adamson v.

De Poorter, supra, at *7, 8.




                                         11
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 12 of 25



      Defendants’ argument for inclusion of these two videos [along with the

five “security videos” separately submitted, which are discussed below] is

identical to that made by police officers in Slippi-Mensha v. Mills, et.al., 2016 WL

4820617 (U.S.D.C. N.J., 2016). After a motorist filed her complaint alleging officer

misconduct during the course of and following her arrest, the Defendant officers

filed a 12(b)(6) motion to dismiss and attached dashboard video footage of the

traffic stop to demonstrate that they acted properly, arguing for consideration of

the video because the circumstances shown in the video were purportedly

central to complaint. The court refused to consider the video at the 12 (b)(6)

stage. Noting that the Plaintiff’s complaint did not cite to, refer to, or attach the

video footage of the traffic stop, the court reasoned that “[s]imply because a

video that captured the events complained of in the complaint exists does not

transform that video into a “document” upon which the complaint is based.” Id.,

*3. This reasoning applies to this case, to wit: the videos attached to Defendants’

Motion to Dismiss are not “central” to the complaint simply because the videos

purportedly capture events described in the Schultz’ complaint.

      These videos also fail to enjoy the characteristic of “undisputed authentic-

city.” Although Trammer opines in his declaration that these were “taken from

the Eighth Street Apartments and uploaded to the website liveleak.com,”

Trammer’s statements fall far short of what is required to demonstrate


                                          12
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 13 of 25



‘undisputed authenticity.’ The admissibility of videotapes raises a range of

recurring evidentiary issues including laying a proper foundation and including

voice identification. A foundation witness should be in a position to testify about

whether the videotape is an accurate deposition of the events which are depicted

in the video and, if there is an audio component, identify the voice(s). There is

no foundation witness for either of these two civilian video recordings. The fact

that Trammer recounts how his office came into possession of the videos does

not authenticate either of them nor does it allow him (or anyone else) to declare

whose voice is heard at what point in one of the two video recordings. Plaintiffs

do not concede their authenticity.

      There is also a dispute over the relevance of these videos. The issue

presented for Fourth Amendment excessive force purposes is what was the

nature and degree of immediate physical threat Scout posed to Officer Beck. The

assessment of that threat must be and is based upon the totality of facts and

circumstances that were known to Officer Beck when he used the deadly force.

This assessment is the subject of the claim against him and is a purely objective

one based upon the facts actually known to the officer. Plaintiffs affirmatively

state in their complaint that the circumstance presented to Officer Beck by

Scout’s presence did not constitute an actual immediate threat of imminent harm.

Not only that - there is nothing contained within the videos that actually depict,


                                         13
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 14 of 25



let alone identify, just what Beck or any other officer saw in Scout’s hand. The

complaint and any materials which the court deems to be property incorporated

into the complaint must always be construed in Plaintiffs’ favor. Therefore,

where, as here Plaintiffs dispute that Beck saw anything in Schultz’s hand, let

alone a weapon or “instrument” of any kind, and the videos cannot and do not

conclusively demonstrate what Beck saw or did not see, then the videos are not

yet relevant to Beck’s personal decision to use deadly force nor to whether Beck

is insulated from liability for killing Scout because of the doctrine of qualified

immunity.

      These two videos do not meet either of the pre-requisites for their

incorporation into Plaintiffs’ complaint nor, for that reason, their consideration as

a part of Defendants’ Motion to Dismiss.

                         3. Ga Tech Security Camera Videos

      Mr. Trammer’s Declaration identifies five video recordings as “security

camera video files.” Plaintiffs object to any incorporation of the content of these

videos into their complaint when adjudicating Defendants’ Motion to Dismiss.

      Neither video was referenced in the complaint. There was a good reason

for this absence. Even if Plaintiffs had wanted to include one or another of these

videos, neither video was made available to them - a circumstance due entirely to

Georgia Tech’s blanket refusal to provide these video recordings. Therefore,


                                          14
         Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 15 of 25



Defendants fail to meet the first two of the three requisite elements which must

be met in order for them to call upon this Court to consider the security videos to

adjudicate their Motion to Dismiss. Hi-Tech Pharm., Inc., v. HBS Int’l Corp.,

supra.

         Although the Defendants declare that their video recordings are to be

considered ‘part of the pleadings,’ and that their ‘authenticity cannot be

disputed,’ D.E. 11-1, p.7, Defendants are in error. Plaintiffs challenge the

authenticity of these video recordings at least unless and until they can depose

the persons who reviewed, selected, preserved and produced them, and until

Plaintiffs have all of the Georgia Tech video and audio recordings.

      Even if Plaintiffs did not challenge the claimed authenticity of the five

security videos, there is a more fundamental reason that the videos cannot be

relied upon in adjudicating Defendants’ Motion to Dismiss. Plaintiffs dispute

that Beck saw anything at all in Scout’s hand before Beck fired and dispute that

Beck or any other person was in immediate risk of harm from Scout. There is no

video provided which purports to have been shot by Mr. Beck’s body camera or

from his vantage point. 7 Instead of supplying Beck’s body cam or other



7 Defendants fail to provide any explanation for failing to supply these
additional videos to the Court. And, as pointedly, they fail to explain the
methodology that they used to selectively identify videos that they supply and
exclude the ones that they did not supply.
                                          15
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 16 of 25



available dash cam footage, Defendants cherry pick the security camera footage

on which they want to rely. Where, as here, Plaintiffs did not rely on any of

Defendants’ videos in preparing the Compliant and additionally dispute the

factual conclusions to be drawn from those videos, the Court should disallow

any consideration of the security videos to adjudicate the Motion to Dismiss.

Howe v. City of Enter., 2018 U.S.Dist.LEXIS 158716, (M. D. Ala., September

2018)(denying Defendants’ Motion to Dismiss and declining to consider video

submitted by defendant police officers where Plaintiff neither referenced the

parts of the video relied upon by defendants in his complaint nor relied upon

them himself), citing Brown v. Newton County Sheriff’s Office, 273 F.Supp. 3d 1142

(N.D.Ga. 2017).

      For all of their effort, Defendants have not produced any footage that

definitely demonstrates what Beck saw [or heard, for that matter] before he fired.

Defendants point to one frame of one of the five security videos, claiming that in

it “Scout can be seen holding an instrument in their right hand.” D.E. 11-1, p. 10.

There are several reasons why a statement such as this cannot be relied upon by

the Court. Defendants do not even attempt to claim that any officer actually saw

what may have been in Scout’s hand when that image was captured and

certainly cannot claim that Beck himself had any knowledge of any kind about

its presence. They cannot do so, in part, because there is absolutely no


                                        16
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 17 of 25



identification of any single officer in any document or video supplied by the

Defendants. Pretermitting whether the court may consider Defendants’ seven

page “summary” narrative of what they claim to be depicted in the files they

have supplied the court, there is not one single officer who is identified by name

in the entire document. Defendants ask the Court to imply or assume that some

officer, whether or not Beck, saw something in Schultz’s hand; but to afford that

assumption for Defendants, the Court would improperly draw inferences from

an image it sees on a video screen against, rather than for, Plaintiffs. Such is not

the analytical approach permitted.

      In the end, the only person whose identity is known who claims to see an

‘instrument’ in Schultz’ right hand is Defense counsel. Although it is likely that

defense counsel is merely incorporating a portion of the summary description of

images from the security videos [D.E. 11-5] when making make this statement,

the simple fact is that there is no evidence presented of what person or persons

authored that statement. When making their allegation in their brief, at D.E. 11-

1, p. 10, Defendants direct the reader to “See, Trammer Decl.Att. 1.” Yet there is

no reference in the Trammer Declaration [nor in either of the other two

Declarations supplied by Defendants] to the summary description of D.E. 11-5,

nor to who prepared it.




                                         17
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 18 of 25



                             4. The 911 Audio Recording

      The next issue presented is whether the 911 audio recording 8 proffered by

Defendants is “central to Plaintiffs’ claim” for purposes of incorporating those

contents into Plaintiff’s complaint.

      Although the audio call made by Scout prior to his death is referred to in

Plaintiffs’ complaint, the recording is not central to their claim. Plaintiffs are not

suing the Defendants because of what Scout may or may not have said on a 911

call; they are suing the Defendants because Beck shot and killed their son.

      There is no claim in the body of the complaint that the contents of the 911

recording were heard by Officer Beck or, for that matter, any one of the officers

on the scene. There is no reference in the complaint to just what of the

statements made by Scout in the 911 call were relayed by a dispatcher to one or

another of the officers. There is certainly no description in the complaint as to

what Beck was told by the dispatcher. 9 When the Defendants describe the

statements made on the 911 recording they do so without any reference to what

the officers were actually told. Instead, the Defendants clearly and improperly

invite the court to construe the existence of this recording in their favor – and



8 Plaintiffs’ objection encompasses both the recording itself and any purported
transcription of the recording.
9 Georgia Tech refused to produce any dispatch recordings pertinent to Scout’s

death.
                                          18
         Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 19 of 25



assume without any support that statements made by Scout not known to Beck

can be taken into account in adjudicating whether Beck violated the Fourth

Amendment when he killed Scout or whether Beck is shielded by qualified

immunity.

         Declarations of Frank Trammer, Jeff Hunnicutt and William Smith

         The next issue presented is whether the Declarations of Trammer ,

Hunnicut and Smith may be introduced by Defendants as “central” to Plaintiffs’

claim.

         The foundation for a Defendant’s ability to introduce documents

purportedly ‘central’ to the Plaintiff’s claim at the motion to dismiss stage “is that

when a plaintiff files a complaint based on a document but fails to attach that

document, the defendant may so attach that document and therefore, the

document, as one that could have or rather in fairness should have been attached

to the complaint….” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1280, n.16 (11th

Cir. 1999).

         Neither of these declarations are ones upon which Plaintiffs base their

claim. Neither declaration was referred to in Plaintiffs’ complaint. They did not

exist when Scout was killed. They did not exist when their Complaint was filed.

They could not have nor should have been “attached to the complaint.” They

were not incorporated into Plaintiffs’ complaint and are not ‘central’ to Plaintiffs’


                                          19
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 20 of 25



claim. They cannot be relied upon by the court in adjudicating Defendants’

Motion to Dismiss.

     Defendants’ Authorities Do Not Authorize the Court To Consider the
            Materials Filed With Defendants’ Motion to Dismiss

      The next issue presented is whether the decisions upon which Defendants

rely to argue that the court may consider their extrinsic materials actually

support their argument. They do not support Defendants’ argument - which is

demonstrated by a concrete review of those decisions.

1. Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039 (11th Cir. 2015): This was a False

   Claims Act case brought by Mr. Diaz. Reversing the District Court’s

   dismissal of Plaintiff’s claim, the Eleventh Circuit concluded that the district

   court could have included consideration of a document which the Plaintiff

   himself attached to his opposition to Kaplan’s motion to dismiss and upon

   which Defendants themselves relied in their motion to dismiss. By contrast,

   none of the documents or exhibits filed with Defendants’ Motion to Dismiss

   were submitted by or relied upon in their Complaint and Plaintiffs have

   demonstrated that the documents, including the 911 audio recording, are not

   central to their claim.

2. Speaker v. United States HHS CDC & Prevention, 623 F3d 1371 (11th Cir. 2010):

   Plaintiff Andrew Speaker alleged in his amended complaint that the

   defendants had committed privacy act violations by making unauthorized

                                         20
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 21 of 25



   disclosures to news media of his identity and medical history through press

   conferences. In filing their motion to dismiss, the defendants supplied the

   court with, among other things, videos of the CDC press conferences on

   which Speaker relied. The District Court granted the defendants’ motion to

   dismiss for failure to state a claim and the Eleventh Circuit reversed. Noting

   that the materials relied upon by the District Court were not disputed by the

   plaintiff, the Eleventh Circuit “incorporate[d] their contents to determine” the

   sufficiency of Speaker’s allegations, and to then reverse the District Court.

   Contrary to the circumstances in Speaker, reliance upon the materials

   submitted by these Defendants is disputed and challenged on a number of

   grounds.

3. SFM Holdings Ltd. V. Banc of Am. Secs, LLC, 600 F.3d 1334 (11th Cir. 2010): This

   is a case where the specific terms of a document referenced by the Plaintiff in,

   but not attached to, their Complaint were determinative of Defendants’ duties

   to the Plaintiff. Plaintiff SFM Holdings [“SFM”] sued Banc of Am Secs.

   [“BAS”] alleging, in pertinent part, that BAS breached its fiduciary duty to

   supervise persons making stock market trades on behalf of SFM. The

   “account opening documents,” to which plaintiff referred in its complaint,

   specifically declared that BAS “was not an adviser or fiduciary.” Id., at 1335.

   In allowing incorporation of the document into SFM’s complaint, the Eleventh


                                         21
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 22 of 25



   Circuit pointed out that “such relationship–forming contracts are central to a

   plaintiff’s claim” in cases such as SFM’s and, for that reason, concluded that

   the district court properly looked to the contract when it dismissed the

   complaint. Unlike the case in SFM Holdings, the Schultz’ excessive force

   claim turns on the information specifically known by Tyler Beck when he

   killed their son and none of the exhibits or declarations supplied by

   Defendants provide the court with that information.

4. Harris v. Ivax Corp., 182 F.3d 799 (11th Cir.1999): Like the SFM and Diaz cases,

   the Harris case involved a document on which the plaintiffs based their claim.

   Plaintiffs alleged that Defendant’s statements contained within a press release

   amounted to fraud, without providing the entirety of the text of the press

   release. The Eleventh Circuit affirmed incorporation of the full text of the

   release into the complaint for 12(b)(6) motion purposes because the document

   itself was central to the complaint when appended by the defense to its

   motion to dismiss – thus permitting the court to consider the “allegedly

   fraudulent statement in its context.” Id., at 802, n.2.

5. In re ING Groep, N.V. ERISA Litg., 749 F.Supp.2d 1338 (2010): The issue

   presented was whether – in considering a defense motion to dismiss in a

   securities fiduciary breach case - the district court could properly take judicial

   notice of exhibits which, plaintiffs’ conceded, addressed generally known


                                          22
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 23 of 25



   market conditions during the relevant time period. Because those market

   conditions were central to plaintiffs’ claim and were undisputed, the court

   took judicial notice of the exhibits. The Defendants here have not invoked

   ‘judicial notice’ as the basis for inclusion of their materials. And in any event,

   Plaintiffs have contested, rather than conceded, the centrality of the

   Defendants’ proffered materials and, where appropriate, their authenticity.

                                  CONCLUSION

      None of the authorities cited by the Defendants involve claims that a

police officer’s use of deadly force could be dismissed – without any discovery

into what the officer knew or did not know at the time that he fired his weapon.

None of the authorities cited by Defendants permit this court to rely upon the

declarations and exhibits presented by Defendants through their Motion to

Dismiss.

      For and upon the foregoing, the Plaintiffs pray that this Court grant this

Motion and disregard the materials filed with Defendants’ Motion to Dismiss.

      The undersigned, in accord with L.R. 7.1 and 5.1(C) hereby certify that the

type font used herein is 13-Point Book Antigua font.




                                         23
Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 24 of 25




                      Attorneys for Plaintiffs:

                      G. Brian Spears
                      Georgia Bar No. 670112
                      G. BRIAN SPEARS, P.C.
                      1126 Ponce de Leon Ave., N.E.
                      Atlanta, Georgia 30306
                      Phone: (404) 872-7086
                      Email: Bspears@mindspring.com


                      Dianna J. Lee
                      Georgia Bar No. 163391
                      STEWART TRIAL ATTORNEYS
                      55 Ivan Allen Jr. Blvd.
                      Suite 700
                      Atlanta, GA 30308
                      1-844-874-2500
                      dlee@stewarttrial.com




                               24
       Case 1:19-cv-04083-JPB Document 22 Filed 01/21/20 Page 25 of 25




                           CERTIFICATE OF SERVICE

      I hereby certify that on January 21, 2020, I electronically filed the attached

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following attorneys of record:

      Roger A. Chalmers
      Laura L. Jones
      Senior Assistant Attorney General
      State Law Department
      40 Capitol Square SW
      Atlanta, GA 30334

      L. Chris Stewart
      Dianna J. Lee
      Stewart Trial Attorneys, LLC
      55 Ivan Allen Jr. Blvd.
      Suite 700
      Atlanta, GA 30308


                                G. Brian Spears
                                Georgia Bar No. 670112
                                Attorney for Plaintiffs
                                1126 Ponce de Leon Avenue
                                Atlanta, GA 30306
                                Telephone: (404) 872-7086
                                Email: Bspears@mindspring.com




                                         25
